     Case: 1:20-cv-06765 Document #: 29 Filed: 12/04/20 Page 1 of 6 PageID #:342




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CAMPAIGNZERO, INC., an Illinois Not
for Profit, corporation,
                                                 No. 20-cv-06765
                    Plaintiff,
                                                 Honorable Franklin U. Valderrama
v.

STAYWOKE     INC.,         a   Delaware
corporation;  AND           WE     THE
PROTESTERS, INC.,          A DELAWARE
CORPORATION.


                    Defendants.

                        MEMORANDUM OPINION AND ORDER

       CampaignZERO Inc. (Plaintiff) filed suit against StayWoke, Inc. (StayWoke)

and We The Protesters, Inc. (We The Protestors, and collectively with StayWoke,

Defendants), asserting several causes of action stemming from Defendants’ alleged

unauthorized use of Plaintiff’s trademark. Plaintiff has filed a motion for preliminary

injunction and now moves the Court for expedited discovery. R. 14, Mot. Prelim. Inj.;

R. 18, Mot. Expedited Disc. 1 For the reasons stated below, the Court grants in part

and denies in part Plaintiff’s motion for expedited discovery.

                                    Background

       Plaintiff is a not-for-profit organization, which since 2009 has offered services

and goods under the CAMPAIGNZERO trademark aimed at educating hospital

patients about preventable harms and ways to avoid such harms. R. 1, Compl. ¶¶ 2,


1Citations to the docket are indicated by “R.” followed by the docket number and, where
necessary, a page or paragraph citation.
    Case: 1:20-cv-06765 Document #: 29 Filed: 12/04/20 Page 2 of 6 PageID #:343




14, 21. StayWoke is a not-for-profit organization that is engaged in the work of

advancing equity and justice in America. Id. ¶ 46; R. 15-2, Frick Decl. ¶ 3. We The

Protestors is a national not-for-profit organization focused on ending racism and

police violence in the United States. Frick Decl. ¶ 4. Plaintiff maintains that

Defendants have used Plaintiff’s CAMPAIGNZERO mark in connection with their

services. Compl. ¶ 1. According to Plaintiffs, Defendants’ unauthorized use of the

CAMPAIGN ZERO mark has resulted in confusion and the confusion damaged

Plaintiff’s goodwill. Id. ¶ 3.

       On November 13, 2020, Plaintiff filed a complaint against the Defendants

asserting claims for: (a) unfair competition in violation of Section 43(a) of the Lanham

Act; (b) common law trademark infringement; (c) violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS 5/102, and (d) cancellation of StayWoke’s

United States Registration for the CAMPAIGN ZERO mark. Compl. ¶¶ 1, 90–119.

       Plaintiff also simultaneously filed a Motion for a Temporary Restraining Order

and Preliminary Injunction seeking to enjoin Defendants from using Plaintiff’s

CAMPAIGNZERO mark. R. 6. The Court denied this motion, finding that Plaintiff

failed to articulate the nature of the emergency warranting a temporary restraining

order. R. 10.

       On November 23, 2020, Plaintiff filed a Motion for Preliminary Injunction.

Mot. Prelim. Inj. Plaintiff seeks, among other things, to enjoin Defendants from using

the CAMPAIGN ZERO trademark.




                                           2
    Case: 1:20-cv-06765 Document #: 29 Filed: 12/04/20 Page 3 of 6 PageID #:344




      The next day, Plaintiff filed a Motion for Expedited Discovery. Mot. Expedited

Disc. Attached as exhibits to the motion were Plaintiff’s proposed discovery requests,

namely interrogatories and request to produce documents. Mot. Expedited Disc,

Exhs. A–B.

                                  Legal Standard

      Federal Rule of Civil Procedure 26(d) provides that “a party may not seek

discovery from any source before the parties have conferred as required by Rule 26(f),

except in a proceeding exempted from initial disclosure under Rule 26(a)(1)(B), or

when authorized by these rules, by stipulation or by court order.” FED. R. CIV. P.

26(d). Expedited discovery is not the norm. Merrill, Lynch, Pierce, Fenner & Smith v.

O’Connor, 194 F.R.D. 618, 623 (N.D. Ill 2000). The party seeking expedited discovery

has the burden of establishing good cause for such a need. Hard Drive Prods., Inc. v.

Doe, 283 F.R.D. 409, 410 (N.D. Ill. 2012). District courts in this Circuit evaluate a

motion for expedited discovery by considering the entirety of the record and the

reasonableness of the request in light of the surrounding circumstances. Ibarra v.

City of Chicago, 816 F. Supp. 2d 541, 554 (N.D. Ill 2011). In deciding a motion for

expedited discovery, courts consider: (1) whether a preliminary injunction is pending;

(2) the breadth of the discovery sought; (3) the purpose of requesting expedited

discovery; (4) the burden on the opposing party to comply with the requests; and (5)

how far in advance of the typical discovery process the request was made. Id. It is

within this framework that the Court analyzes Plaintiff’s motion for expedited

discovery.




                                          3
    Case: 1:20-cv-06765 Document #: 29 Filed: 12/04/20 Page 4 of 6 PageID #:345




                                     Discussion

      Plaintiff argues that in order to provide the Court with a more complete record

of Defendants’ unauthorized actions, the extent of the actual confusion, the resulting

harm, as well as the balancing of the hardships, the Court should allow Plaintiff

limited and targeted discovery. Mot. Expedited Disc. Defendants oppose Plaintiff’s

motion, arguing that Plaintiff has failed to carry its burden to establish that the

proposed discovery is narrowly tailored, the expedited discovery relates to the

preliminary injunction motion, and that the discovery would not be burdensome on

Defendants. R. 25, Resp. to Mot. Expedited Disc. Considering the factors, the Court

finds that Plaintiff has established its burden as to some, but not all, of its proposed

interrogatories and requests for production.

      At the outset, it is undisputed that Plaintiff has a pending motion for

preliminary injunction. That alone, however, does not entitle a party to expedited

discovery. While Plaintiff’s proposed discovery is limited in terms of the number of

requests to produce documents (12) and interrogatories (10), much of the information

sought is broad. The Court therefore narrows the interrogatories and requests for

production that Plaintiff may issue on an expedited basis.

      Much of the evidence Plaintiff has currently presented to the Court supporting

consumer confusion relates to correspondence and donations sent to Plaintiff

intended for Defendants. See Mot. Expedited Disc. ¶¶ 11–12; R. 28, Am. Curtiss Decl.

¶¶ 3–10. It is not now clear how such confusion harms Plaintiff. But, without limited

expedited discovery, Plaintiff does not have access to records showing the inverse—




                                           4
      Case: 1:20-cv-06765 Document #: 29 Filed: 12/04/20 Page 5 of 6 PageID #:346




donations or correspondence sent to Defendants intended for Plaintiff. The Court

agrees with Plaintiff that such information is reasonably related to Plaintiff’s motion

for a preliminary injunction, in that it supports the extent of the actual confusion and

the resulting harm to Plaintiff. Therefore, Plaintiff has established that there is good

cause for limited expedited discovery related to this topic. The Court has reviewed

Plaintiff’s proposed discovery and finds that Proposed Interrogatories Nos. 1–4 2 and

Proposed Requests for Production Nos. 5–8 are narrowly tailored and are appropriate

to issue on an expedited basis to support Plaintiff’s motion for a preliminary

injunction. Nothing in this Order is to be interpreted as a determination by the Court

as to the relevance of the remaining discovery.

        The narrowed discovery—now consisting of four interrogatories and four

requests for production—will not impose a significant burden on Defendants. And

Plaintiff’s proposed deadline for Defendants to respond to the expedited discovery

within fourteen calendar days is not unreasonable.

        As Plaintiff raised no objection to Defendants conducting similarly limited and

targeted discovery to support their objection to the preliminary injunction motion,

Defendants are granted leave to issue similarly limited and narrowly-tailored

expedited discovery. Mot. Expedited Disc. ¶ 24; Resp. to Mot. Expedited Disc. At 12–

13.




2To state the obvious, Interrogatories Nos. 2–4 are limited to instances of confusion related
to Defendants’ use of the CAMPAIGN ZERO trademarks and Plaintiff’s CAMPAIGNZERO
trademark.


                                             5
    Case: 1:20-cv-06765 Document #: 29 Filed: 12/04/20 Page 6 of 6 PageID #:347




                                      Conclusion

      For the foregoing reasons, the Court grants in part and denies in part

Plaintiff’s motion for expedited discovery. By December 7, 2020, Plaintiff is to serve

Defendants with its expedited discovery requests, which may consist of Proposed

Interrogatories Nos. 1–4 and Proposed Requests for Production Nos. 5–8. Defendants

must respond to the expedited discovery requests by December 21, 2020. By

December 9, 2020, Defendant is to serve any similarly limited and targeted discovery

requests on Plaintiff. Plaintiff must respond to Defendants’ expedited discovery

requests by December 23, 2020.

      The Court enters the following briefing schedule on Plaintiff’s preliminary

injunction motion: Plaintiff is to file any amended brief in support of its motion for a

preliminary injunction by January 6, 2021; Defendants are to respond by January 27,

2021; and Plaintiff is to reply by February 3, 2021. A telephonic status hearing is set

for February 23, 2021 at 10:00 a.m.




                                               ____________________________________
                                               Franklin U. Valderrama
                                               United States District Judge

DATED: December 4, 2020




                                           6
